Citation Nr: 0919338	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of cold 
injury to the upper and lower extremities.  

4.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as a residual of anthrax vaccination.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from March 1983 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in March 
2006, October 2006 and June 2007.  The RO denied service 
connection for residuals of cold injury of the upper and 
lower extremities in March 2006, denied service connection 
for PTSD in October 2006, and denied service connection for 
hypertension and chronic fatigue syndrome in June 2007.  In 
October 2008, a hearing was held at the RO before the 
undersigned member of the Board.  

The issues of service connection for PTSD, hypertension and 
residuals of cold injury to the upper and lower extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The Veteran is not shown to have chronic fatigue syndrome or 
a disability manifested by chronic fatigue, nor is there any 
competent medical evidence that any claimed disability is 
related to service, to include as a residual of anthrax 
vaccination.  


CONCLUSION OF LAW

The Veteran does not have chronic fatigue syndrome or a 
disability manifested by chronic fatigue due to disease or 
injury which was incurred in or aggravated by service, nor 
may any claimed disability be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim of 
service connection for chronic fatigue, a letter dated in 
January 2007, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II.  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

In this case, the Veteran's service treatment records and all 
VA medical records identified by him have been obtained and 
associated with the claims file.  The Veteran testified at a 
hearing at the RO before the undersigned member of the Board 
in October 2008.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination is not needed because there is 
no competent evidence of a current disability.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Chronic Fatigue

The Veteran contends that he has been chronically tired and 
fatigued since about six months after he was given anthrax 
vaccinations in service and believes that service connection 
should be established for chronic fatigue syndrome.  The 
Veteran testified he started losing his hair and lost weight 
beginning about six months after his initial inoculation, but 
that he never sought any medical treatment for his symptoms 
during service.  The Veteran also testified that a private 
doctor told him that his fatigue was probably related to his 
sleep apnea and depression.  (T p. 15).  

While the Veteran believes that he has a disability 
manifested by chronic fatigue which is related to service, he 
has not presented any competent medical evidence to support 
that assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the Veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection for 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  However, as the Veteran is not shown to have served 
in the Southwest Asia theater of operations during the 
Persian Gulf War, 38 C.F.R. § 3.317 is not applicable to the 
facts in this case.  

The service treatment records showed that the Veteran 
received anthrax immunization on five occasions between 
February 1999 and April 2000.  However, the records do not 
show any complaints, abnormalities or diagnosis referable to 
any problems with chronic fatigue, hair loss or any weight 
loss.  The service treatment records showed that the Veteran 
was seen on numerous occasions for various maladies, 
including left shoulder, lumbosacral and cervical spine 
problems, but do not reflect any signs or symptoms of chronic 
fatigue.  The service treatment records also showed that the 
Veteran's weight remained essentially the same during his 20 
years of active service and ranged between 150 and 155 
pounds.  

Furthermore, the Veteran made no mention of fatigue or any 
other related symptoms on his original application for VA 
compensation benefits received in December 2002, or on any of 
the multiple VA examinations conducted in October 2002.  On 
VA general examination in October 2002, the Veteran weighed 
153.5 pounds, which was essentially unchanged from his weight 
in service.  The first mention of any problems of low energy 
was on a VA psychiatric note, dated in June 2006.  

In this case, there is no evidence contained in the Veteran's 
claims folder, other than his self-described history of 
symptoms since service, that he had any symptoms of chronic 
fatigue in service or that he has chronic fatigue syndrome at 
present.  As noted above, the service treatment records do 
not reflect any signs or symptoms of fatigue or any weight 
loss or hair loss during service.  While the Veteran believes 
that he has a disability manifested by chronic fatigue which 
is related to service, he has not presented any competent 
medical evidence to support that assertion.  In fact, at the 
personal hearing in October 2008, the Veteran testified that 
his private doctor told him that his low energy level was 
probably due to his sleep apnea and his depression.  

The fact that the record does not reflect any complaints, 
findings or diagnosis of chronic fatigue in service or any 
signs or symptoms of chronic fatigue syndrome at present, 
weighs against the finding of a nexus between any current 
claimed condition and service.  Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Under the 
circumstances, the Board finds that the Veteran's assertions 
that he has had chronic fatigue since service is not 
supported by any credible evidence and is of limited 
probative value.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
contemporaneous medical evidence showing that the Veteran had 
any signs or symptoms of chronic fatigue in service or that 
he has chronic fatigue syndrome at present, there can be no 
valid claim.  Brammer, 3 Vet. App. at 223 (1992).  
Accordingly, service connection for chronic fatigue syndrome, 
including as a residual of anthrax vaccination is denied.  

ORDER

Service connection for chronic fatigue syndrome, claimed as a 
residual of anthrax vaccination, is denied.  


REMAND

Concerning the remaining issues on appeal, the Board finds 
that additional development must be accomplished prior to 
further consideration of the Veteran's appeal.  

At the personal hearing in October 2008, the Veteran 
testified about three stressors he was exposed to in service 
which he believes caused him to develop PTSD.  One stressor, 
being drugged and abducted while in Korea was anecdotal in 
nature and can not be confirmed.  The second stressor 
involved an attack on his platoon while on a training 
operation in Honduras in 1989.  The third, and previously 
unreported stressor, involved the beheading of a soldier by 
helicopter blades while on training mission in 1988.  The 
Veteran testified that he was on a ship in the Persian Gulf 
during Operation Earnest Will and had climbed a ladder to get 
the attention of an (Army) crew chief who was standing on the 
helicopter pad waiting to load the chopper when the ship 
rolled and the rotary blades took half his head off.  (T p. 
19).  This stressor was never reported previously and no 
attempt has been made to verify the alleged incident.  The 
Veteran did not identify the name of the ship or the 
approximate date of the alleged incident other than the year.  
However, the service records confirm that the Veteran 
participated in Operation Earnest Will from November 24, 1987 
to February 18, 1988.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Since no attempt has been made to confirm the Veteran's 
alleged stressor concerning the helicopter incident, 
additional development must be undertaken prior to appellate 
consideration of the matter.  

Concerning the claim of service connection for hypertension, 
the Board notes that although the Veteran told a VA examiner 
in October 2004 that he was diagnosed with hypertension in 
service in 1996, the service treatment records do not reflect 
any diagnosis or treatment for hypertension during service.  
The examiner noted that the Veteran had three elevated blood 
pressure readings on examination, and opined, in essence, 
that hypertension was most likely present in service.  
However, the examiner indicated that he did not have any 
service records to confirm this.  

In a line of cases, the Court held, in essence, that a post 
service opinion, even by a healthcare profession without 
review of the service treatment records or a factual 
predicate in the record does not provide the required degree 
of medical certainty and is not probative.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999); Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998).  

In this case, it is not clear whether the Veteran has 
hypertension at present.  That is, the diagnosis of 
hypertension on VA examination in October 2004, appears to 
have been based on the Veteran's assertion that he was 
diagnosed in service and the fact that he demonstrated 
elevated blood pressure readings on general examination.  
However, no additional testing was undertaken.  Given the 
paucity of medical evidence on this issue, the Board finds 
that a comprehensive cardiovascular examination is warranted.  

The Veteran asserted that he sustained cold injuries to his 
upper and lower extremities over a five day period while on a 
training exercise in Korea in 1987, and believes that the 
numbness and tingling in his upper and lower extremities are 
residuals of severe cold exposure.  The Veteran testified 
that he was treated for cold injury by a medic in the field, 
but that he did not require any further treatment during 
service.  (T pg.11-12).  

The service treatment records are negative for any complaints 
or history of symptoms related to cold injury.  Further, the 
Board notes that service connection has been established for 
onychomycosis of the feet, impingement syndrome of the left 
shoulder, osteoarthritic changes of the cervical spine, and 
degenerative disc disease of the lumbosacral spine.  As the 
Veteran is service-connected for disabilities that have 
similar symptomatology to possible cold injury, and an 
examination has not been conducted to determine the nature or 
etiology of his current complaints, the Board finds that 
additional development is warranted.  

Given the medical complexity of this case, the Board finds 
that appropriate VA examinations should be undertaken to 
determine the nature and etiology of the claimed disabilities 
and any possible relationship to service.  Where, as here, 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The Veteran should be asked to 
provide a detailed description of the 
alleged stressor involving the helicopter 
incident during Operation Earnest Will, 
including the name of the ship and the 
dates and circumstances of the claimed 
stressor.  The Veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  

2.  The Veteran should also be asked to 
provide the names and addresses of all 
medical care providers who treated him for 
any of the claimed disabilities since his 
discharge from service.  After securing 
the necessary releases, the AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources not already of record, and 
associate them with the claims folder.  If 
records cannot be obtained, this should be 
noted in the claims folder, and the 
Veteran and his representative should be 
notified and so advised.  

3.  Thereafter, the AMC should take 
appropriate action to request a search of 
the ships deck logs to determine whether 
a helicopter crew member was killed in 
the manner described by the Veteran.  The 
AMC should also determine whether the 
Veteran was aboard the ship at the time 
of the alleged incident.  A copy of the 
Veteran's service personnel records, 
should be forwarded to the appropriate 
custodian of such deck logs for 
association of these records with the 
evidence of record. 

4.  If a stressor is verified, the 
Veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV, 
based on the confirmed stressor(s) alone.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination, to 
include psychological testing.  

If PTSD is diagnosed, the examiner should 
clearly identify the specific events 
which are considered a stressor 
supporting the diagnosis, and fully 
explain why the stressor(s) is considered 
sufficient under DSM-IV.  If the examiner 
is only able to theorize or speculate as 
to this matter, he or she should so 
state.  The examiner should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The Veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and, if feasible, date of 
onset of any identified hypertension.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with this examination.  If 
hypertension is identified, the examiner 
should provide an opinion as to whether 
it is it at least as likely as not that 
his hypertension is related to or 
otherwise had its onset in service or 
within one year of discharge from 
service.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

6.  The Veteran should be afforded a VA 
neurological examination to determine 
whether he has any residual disability of 
the upper and lower extremities due to 
cold injury.  The claims folder and must 
be made available to the examiner for 
review and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with this examination.  The 
examiner should provide a response to the 
following:  

I  Does the Veteran have a 
neurological disability involving 
the upper or lower extremities?  

II  If so, is it at least as likely 
as not that any identified 
disability is a residual of cold 
injury?  

III  If not, indicate whether any 
identified disability is 
etiologically related to a service-
connected disability to include 
service-connected arthritis of the 
cervical spine or degenerative disc 
disease of the lumbosacral spine.  

If the examiner is only able to theorize 
or speculate as to these matters, he or 
she should so state.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  

7.  Following completion of the 
foregoing, the AMC must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if the examiners 
have provided a response to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

8.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


